Citation Nr: 1530296	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  03-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis.

2.  Entitlement to service connection for residuals of rheumatic fever.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae.  

5.  Entitlement to a rating in excess of 50 percent for bilateral hearing loss.  

6.  Entitlement to a rating in excess of 10 percent for tinnitus.  

7.  Entitlement to a compensable rating for tinea pedis.  

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran and Mr. D. B.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In an April 2002 rating decision, the RO denied service connection for rheumatic fever and PTSD.  In a July 2004 rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned a 10 percent disability rating.  In a June 2005 rating decision, the RO denied service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis.

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of that hearing is of record.  The Board advised the Veteran that he had the right to another hearing, but he declined.   

A September 2011 Board decision denied the claim for service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis.  The issues of entitlement to service connection for residuals of rheumatic fever and an acquired psychiatric disorder, to include PTSD and entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae were remanded at that time.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Memorandum Decision, the Court vacated the Board's September 2011 decision with regard to the claim for service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis and remanded the matter to the Board for readjudication (of note the memorandum decision affirmed the denials of service connection for a dental disability and an eye condition).  Of note, the Veteran's representative listed these two issues in an April 2015 Informal Hearing Presentation, but this would appear to be error.  To the extent the Veteran wishes to pursue either of these issues, he should submit new and material evidence to the RO.

An August 2013 Board decision denied the claims for service connection for residuals of rheumatic fever and an acquired psychiatric disorder, to include PTSD, and entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.  The Veteran appealed the decision to the Court.  In a November 2014 Memorandum Decision, the Court vacated the Board's August 2013 decision which denied the claims for service connection for residuals of rheumatic fever and an acquired psychiatric disorder, to include PTSD and entitlement to an increased initial rating for pseudofolliculitis barbae and remanded the matters to the Board for readjudication. 

The issues of entitlement to service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis, entitlement to service connection for residuals of rheumatic fever, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to a rating in excess of 50 percent for bilateral hearing loss, entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a compensable rating for tinea pedis, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From July 19, 2001, the Veteran's pseudofolliculitis barbae has been manifested by face and neck papules and scarring, but has affected both less than 20 percent of exposed areas and less than 20 percent of total body area, and has been treated only by topical corticosteroid medications, without constant exudation or itching, marked disfigurement, or requirement of systemic corticosteroids or other immunosuppressive drugs.  The condition has also not been described as exceptionally repugnant, or caused nervous system manifestations. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained. 

The Board remanded the claim in September 2011 to obtain any additional medical evidence and to provide the Veteran with a VA examination.  The Veteran was subsequently afforded VA skin examinations in November 2011 and in April 2014.   Moreover, the Veteran's representative did not identify any records remained outstanding that were needed to give fair consideration to the Veteran's claim in the April 2015 brief that was filed.

The Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative; that representative and the VLJ asked questions to ascertain the severity of his pseudofolliculitis barbae.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative, nor the Veteran, has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  While the Court determined that the November 2011 VA examiner failed to quantify what percent of exposed body areas the pseudofolliculitis barbae covered, the Veteran was subsequently afforded another examination in April 2014.   Additionally, the most recent VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information which the Court determined was lacking in the 2011 examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating

For historical purposes, the Veteran submitted a claim of entitlement to service connection for eczema which caused folliculitis in July 2001.  He was granted service connection for his pseudofolliculitis barbae in a July 2004 rating decision effective July 19, 2001 (the date his claim had been received).  The Veteran disagreed with the rating assigned, and this appeal ensued.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO has evaluated the Veteran's pseudofolliculitis barbae as comparable to eczema, which is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The RO also considered Diagnostic Code 7800 (scars, disfiguring of the head, face, or neck) in the July 2004 rating decision.  The rating criteria for eczema and scars were revised effective in 2002.  

Amendments to regulations cannot be construed to have retroactive effect unless their language requires such a result.  See Kuzma v. Principi, 341 F.3d 1327, 1328 (2003) (citing Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  However, there is no such language in the amendments to the regulations at issue in this case.  Consequently, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the skin; but recognizes that application of the newer regulations can be no earlier than the effective date of the change.  To this end, the skin regulations were amended again in 2008, but the amendment required the Veteran to specifically request review under those regulations for them to apply, which has not been done in this case.

Under the regulations in effect at the time the Veteran's claim was received, a 50 percent rating was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant; a 30 percent rating was assigned for eczema with exudation or itching constant, extensive lesions, or marked disfigurement; and a 10 percent rating was assigned for eczema with exfoliation, exudation, or itching, if involving an exposed surface or extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the rating criteria for disfiguring scars of the head, face, or neck, a 50 percent rating was assigned for complete or exceptionally repugnant deformity of one side of face or marked or repugnant bilateral disfigurement; a 30 percent rating was assigned for severe scars especially if producing a marked and unsightly deformity of the eyelids, lips, or auricles; and a 10 percent rating was assigned for moderately disfiguring scars.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

As of August 30, 2002, the revised regulations provide a 60 percent rating for eczema which affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period; a 30 percent rating for eczema which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or for systemic therapy, such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; and a 10 percent rating for eczema which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Or rate as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Diagnostic Code 7800 provides for a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement; a 30 percent rating for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  Note (1):  The eight characteristics of disfigurement, for purposes of evaluation under § 4.118 are:  scar 5 or more inches (13 or more centimeters (cm)) in length; scar at least one-quarter inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyperpigmented in an area exceeding six square inches (39 square cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm); underlying soft tissue missing in an area exceeding six square inches (39 square cm); and skin indurated and inflexible in an area exceeding six square inches (39 square cm).  

Records of VA treatment, including treatment for skin conditions during the entire appeal period do not address the Veteran's pseudofolliculitis barbae.  In December 2001, a VA clinician saw the Veteran for a skin disorder on his right buttock described as folliculitis or a small abscess.  In statements submitted in 2001, the Veteran reported having skin disorders with itching, rashes, swelling, and pain.  In VA treatment in January 2002, the Veteran reported having an intermittent rash on his face that was not present at that treatment visit.

In a June 2003 statement, the Veteran reported that in December 2001 at a VA facility he was diagnosed with pseudofolliculitis barbae, and that he had received VA treatment for that condition on many occasions.

On VA skin examination in July 2003, the Veteran reported a 20 year history of folliculitis along the beard line.  He stated that the folliculitis had been somewhat intermittent, but mostly constant.  He stated that for the folliculitis he had been using fluocinolone lotion, a topical corticosteroid, for five to six months.  The examiner observed that along the beard line, upper cheeks, and mandibular region the Veteran had a few papules, post inflammatory pigment changes, and some ice pick scarring.  The examiner's diagnosis regarding that area was pseudofolliculitis barbae.

The Veteran submitted a March 2004 VA pharmacy information sheet for topical fluocinonide.  However, it is again noted that it was a topical and not systemic treatment.

At a March 2004 hearing before a Decision Review Officer (DRO), the Veteran reported that during service with shaving he experienced many bumps forming on his jaw area and surrounding areas.  He stated that clinicians found that he had pseudofolliculitis barbae and gave him medication and a shaving profile.  He stated that the condition continued through the present, and that because of it he did not shave.  He reported that he still received treatment for the pseudofolliculitis barbae.  He indicated that he felt embarrassment about the appearance of his face because of his pseudofolliculitis barbae.

In statements submitted in October and December 2004, the Veteran reported that his pseudofolliculitis barbae caused scaling, itching, pain, and a horrible odor from his beard area, and made it necessary for him to wear a beard.  He asserted that he did not like wearing a beard and that his appearance was affected by pseudofolliculitis barbae therefore was mentally depressing. 

VA treatment notes from August 2005 reflect that the Veteran's medications included daily topical application of fluocinonide to the scalp for itching.

On VA skin examination in March 2007, the Veteran reported having itching of the scalp and disorders affecting the skin and nails of his feet.  He indicated that for itching in hair-bearing areas he used fluocinonide twice a day, and that this helped.   The examiner noted that the Veteran's scalp was clear.  The examiner also described the condition of the skin and nails of the Veteran's feet, but did not address the condition of the skin in his beard area.

On VA skin examination in December 2008, the Veteran reported that for many years he had been using fluocinonide solution for his pseudofolliculitis barbae, and that it controlled the symptoms.  The examiner found no lesions on the Veteran's face at the time of the examination.  The examiner indicated that the Veteran's pseudofolliculitis barbae and tinea cruris and pedis involved less than 5 percent of the Veteran's total body area.

In VA treatment in March 2011, the Veteran reported itching all over, including the scalp, feet, and groin.  He asked for a refill of an earlier skin medication prescription.  From March 2011 his list of prescriptions was amended to include twice a day topical application of fluocinonide. 

At his March 2011 Travel Board hearing, the Veteran indicated that his pseudofolliculitis barbae had worsened.  He stated that in addition to pseudofolliculitis barbae and eczema in his beard area he also had disorders affecting the skin on his hands, feet, and buttocks.  He asserted that the disorder in the beard area had spread to the other areas.

In April 2011, the Veteran submitted photographs of himself.  Photographs that included his face showed a full beard and mustache.  On the photographs no bumps, lesions, or scars were apparent through or adjacent to the beard.

On VA skin examination in November 2011, the Veteran reported a long history of pseudofolliculitis barbae.  He reported that since 1972 he had red bumps in his beard area that would leave scars.  He stated that he wore a beard to prevent symptoms and that if he shaved skin lesions would recur.  He indicated that in the past twelve months he had used topical corticosteroid medication, fluocinonide solution.  The examiner acknowledged that pseudofolliculitis barbae can cause scarring of the face.  The examiner found that at present the Veteran's scarring was not disfiguring.  The examiner indicated that the Veteran's pseudofolliculitis barbae was manifested by an occasional papule in the beard area covering less than one percent of total body surface area.  The examiner did not quantify what percent of exposed body areas the pseudofolliculitis barbae covered.  The examiner indicated that the Veteran's skin conditions did not impact his ability to work.  

Private medical records from February 2013 and VA medical records from May 2013 reflect that the Veteran's medications included fluocinolone or fluocinonide topical solution.

In a June 2013 statement, the Veteran reported that his pseudofolliculitis barbae had worsened.  He stated that the disorder caused odor, dandruff, itching, and scaling, and caused pain in his face.  He indicated that he used medication for the disorder.  He stated that the disorder made it necessary to grow a beard.  He stated that he hated having hair on his face and that having to wear a beard was very depressing, made him angry, and caused him anxiety.  He expressed that the condition made his appearance horrible, made him isolate himself, and discouraged him from attending social events, or visiting family and friends.

VA treatment records reflect treatment for a variety of skin conditions.  In August 2012, a clinician specifically noted that there were no greasy scales noted in the beard, forehead, or scalp.  The Veteran was diagnosed with persistent onychomycosis, tinea pedis, and tinea manum.  In November 2012 and February 2013, he was treated for dermatitis/tinea for which he was treated with topical urea cream.  In November 2013, he was again assessed with tinea pedis and tinea manum and treated with urea cream, miconazole powder, and Eucerin cream.  The examiner indicated that the skin was clear and no topical antifungals were necessary.  

On VA skin examination in April 2014, the Veteran was assessed with eczema and pseudofolliculitis.  He reported that he was diagnosed with pseudofolliculitis barbae in 1970 and was treated by obtaining a shaving profile.  The examiner noted that the Veteran continued to wear a beard in order to avoid flare-ups of pseudofolliculitis barbae.  The examiner also indicated that the Veteran was treated with topical steroids for eczema in 1970 which was noted to flare in the dry months and was treated with topical medications.  The examiner reported that the Veteran's skin conditions did not cause scarring or disfigurement of the head, face, or neck.  The examiner indicated that the Veteran had not been treated with oral or topical medications for any skin condition in the past twelve months.  Physical examination revealed that the Veteran's eczema affected 5 percent of his total body area and 5 percent of the exposed body area.  The examiner noted that the Veteran had a few healing eczematous papules on the palmar surface of the hands and wrists and plantar surface of the feet.  The examiner indicated that the Veteran's skin conditions did not impact his ability to work.  The examiner noted that pseudofolliculitis barbae and eczema of the hands and feet are common skin conditions.  He indicated that pseudofolliculitis barbae is due to genetic factors of the hair and skin when the hairs are shaved or trimmed short enough to cause inflammation of the skin upon regrowth of the hair and eczema is a chronic condition which tends to flare at times.  He stated that the Veteran's eczema is effectively treated with topical treatments and neither condition affect the Veteran's ability to find or maintain gainful employment.  

As an initial matter, the Board notes that while the VA treatment records reflect treatment for tinea pedis, the Veteran is in receipt of service connection for this disorder and the Board does not currently have jurisdiction over the issue of tinea pedis.  

With regard to pseudofolliculitis barbae and dermatitis, the earlier version of the rating criteria is applicable for the entire appeal period at issue.  During the entire appeal period, the Veteran reported that skin disorders on his face and other areas caused itching, rashes, swelling, and pain, and reported that he had a rash on his face intermittently.  Private and VA medical records during the entire appeal period did not contain any descriptions from clinicians of the Veteran's pseudofolliculitis barbae or dermatitis.  At the July 2003 VA examination, the examiner described the Veteran's face as having a few papules, post inflammatory pigment changes, and some ice pick scarring.  The December 2008 VA examiner found no lesions on the Veteran's face at the time of the examination.  The November 2011 VA examiner indicated that the Veteran's pseudofolliculitis barbae was manifested by an occasional papule in the beard area.  The April 2014 examiner noted that the Veteran had a few healing eczematous papules on the palmar surface of the hands and wrists and plantar surface of the feet.  Neither the VA examiners nor the Veteran reported that pseudofolliculitis barbae or dermatitis produced constant exudation or itching, extensive lesions, or marked disfigurement, nor more severe manifestations such as ulceration, extensive exfoliation or crusting, systemic or nervous manifestations, or an exceptionally repugnant appearance.  Additionally, neither the examiner nor the VA examiners reported, nor is there evidence of severe disfiguring scars of the head, face, or neck.  Thus, the manifestations of the Veteran's pseudofolliculitis barbae did not meet the criteria for a disability rating higher than the 10 percent rating that was assigned under Diagnostic Cods 7806 and a higher rating is not warranted under Diagnostic Code 7800.

From August 30, 2002, forward, evidence indicates that the Veteran's pseudofolliculitis barbae was treated during many periods with topical corticosteroid medication.  There is no evidence that systemic corticosteroid or other immunosuppressive drugs have been required or used to treat it.  Descriptions from the Veteran and clinicians and the 2011 photograph indicates that the Veteran's pseudofolliculitis has affected the skin of his jaw area, cheeks, and upper neck.  The April 2014 VA examiner reported that the Veteran had a few healing eczematous papules on the palmar surface of the hands and wrists and plantar surface of the feet.  The number of lesions, pigment changes, and scars has varied but has never been described as covering more than a small portion (no more than 5 percent) of the exposed areas affected and the total area exposed.  Additionally, there is no evidence that the Veteran's scarring was manifested by two or three characteristics of disfigurement or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features.  

Additionally, the Board has considered whether Diagnostic Codes 7801, 7802, 7804, or 7805 are more appropriate.  However, Diagnostic Code 7801 pertains to burn scars or scars not of the head, face, or neck that are deep and nonlinear.  Diagnostic Code 7802 pertains to burn scars or scars not of the head, face, or neck that are superficial and nonlinear.  Diagnostic Code 7804 pertains to unstable or painful scars.  Finally, Diagnostic Code 7805 pertains to other scars and provides that the scars should be evaluated under Diagnostic Codes 7800, 7801, 7803, and 7804.  The scarring described by the various examiners of record does not reflect that the scars have been described as deep, superficial, nonlinear, or unstable or painful.  As such, Diagnostic Codes 7801, 7802, 7804, and 7805 are not for application.  

Hence, the Veteran's current disability picture most nearly approximates the schedular rating criteria for his currently assigned 10 percent rating for the entire appeal period at issue.  

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The medical evidence fails to show anything unique or unusual about the Veteran's pseudofolliculitis barbae that would render the schedular criteria inadequate.  The Veteran has generally reported typical symptoms of pseudofolliculitis barbae such as having difficulty shaving and some scarring.  The Veteran's symptoms of his pseudofolliculitis barbae and eczema have been specifically considered by the examiners of record which formed the basis for the schedular ratings that were assigned.  The rating schedule considers the extent of coverage of the skin condition.  It also considers specifically the type of therapy needed for it.  

In statements in support of his claim the Veteran has reported that his pseudofolliculitis barbae produces an odor.  While treatment records and examination reports do not note any odor, accepting for the purpose of this extraschedular analysis that the Veteran's pseudofolliculitis barbae does cause an odor, the Board notes that odor is not specifically contemplated by the schedular rating criteria.

However, the fact remains that the Veteran's pseudofolliculitis barbae has not been shown to cause any of the governing norms of an extraschedular rating.  That is, the Veteran has not ever been hospitalized for the condition, and it has not caused marked interference with employment.  For example, the examiners in 2011 and 2014 specifically found that the Veteran's skin conditions did not have any impact on his ability to obtain employment.  As such, referral for consideration of an extraschedular rating is not warranted.

The Board has considered whether the record pertaining to the Veteran's pseudofolliculitis barbae rating claim raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for a TDIU was denied in a June 2014 rating decision and the Veteran submitted a notice of disagreement with regard to this issue.  As a statement of the case was not issued with regard to this issue, this issue will be discussed in the remand below.  


ORDER

An initial disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claim for service connection for residuals of a gunshot wound to the left arm with radial nerve paralysis, the Court indicated that the Board failed to make an explicit finding that all available service personnel records, to include National Guard records showing periods of active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA).  A review of the claims file reveals that several requests for the Veteran's records have been made.  A June 1982 routing and transmittal slip indicates that a request for personnel records should be made to the Adjutant General in the state where the Veteran was last a National Guard member.  A request for records of an injury to the Veteran in June 1979 was also made to the National Personnel Records Center (NPRC) in March 2005.  However, it does not appear that any request for records has been made to either the Louisiana or California National Guard.  On remand, a request for any personnel records which would show whether the Veteran was on ACDUTRA or INACDUTRA in June 1979 should be made to both the Louisiana Army National Guard and the California Air National Guard.  

With regard to the claim for service connection for residuals of rheumatic fever, the Court found that a November 2011 VA examination was inadequate because the examiner failed to diagnose any current heart disability and provide an etiological opinion with regard to said disability.  Consequently, another VA examination is necessary.  

With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Court found that the Board erred in finding that the Veteran did not meet the low threshold necessary to be provided with a VA medical examination to assess his disability.  Consequently, the Veteran should be afforded a VA psychiatric examination.  

With regard to the claims of entitlement to a rating in excess of 50 percent for bilateral hearing loss, entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a compensable rating for tinea pedis, and entitlement to a TDIU, in July 2014, the Veteran expressed disagreement with a June 2014 rating decision which denied these claims.  However, the RO did not issue a statement of the case (SOC) with regard to these issues.  Of note, the issue of entitlement to an increased rating for pseudofolliculitis barbae was also denied in the June 2014 decision and the Veteran also disagreed with the denial of this issue in July 2014.  However, the issue of entitlement to an increased rating for pseudofolliculitis barbae was already on appeal and is discussed above.   

Where a notice of disagreement has been filed with regard to issues, and a statement of the case has not been issued, the appropriate Board action is to remand the issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with regard to the issues of entitlement to a rating in excess of 50 percent for bilateral hearing loss, entitlement to a rating in excess of 10 percent for tinnitus, entitlement to a compensable rating for tinea pedis, and entitlement to a TDIU.  The Veteran and his representative should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2. Contact the Louisiana Army National Guard and the California Air National Guard and request any available personnel records for the Veteran showing his periods of ACTDUTRA and INACTDUTRA.  Any negative responses should be associated with the claims file and a formal finding of unavailability of the records should be associated with the claims file if the records are determined to be unavailable.  

3.  Schedule the Veteran for a VA cardiology examination to determine the nature and etiology of all heart disabilities.  The claims file should be made available.

The examiner should document all currently diagnosed heart conditions and then address the following question: is it at least as likely as not (50 percent or greater) that a current heart disability either began during or was otherwise caused by the Veteran's military service.  Why or why not?  

The examiner is informed that the August 2013 Board decision provides a good discussion of the Veteran's contentions and in-service cardiology treatment.  However, this decision was found to be inadequate because the examination opinion it relied upon was found to be inadequate for the reasons explained in a November 2014 memorandum decision.

4.  Schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  The examiner should diagnose any current psychiatric disability, if any, in accordance with the DSM criteria and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's active duty service.  

In so doing, the examiner should specifically address the previous diagnosis of PTSD.  The examiner should also consider the Veteran's purported stressor events, which include being attacked during service and being shot while on a period of ACTDUTRA/INACTDUTRA (if this stressor is verified by the Veteran's service personnel records).    

A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did).   

5.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.   Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


